As might be surmised at the argument and from the opinion of the court, the decision may be not displeasing to any of the friendly litigants. A large saving in federal taxes will result. We concur in Judge Tucker's opinion regarding the testator's intention as expressed in his will. It would seem clear that either to a lawyer or an undertaker gifts "to do as she pleases" are absolute gifts. What the testator might have said if the precise question now presented had been called to his attention is speculation; it has no place in the construction of his will. *Page 79